Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 2-5, 8-14 and 16-21 have been cancelled.
	Claims 1, 6, 7, 15 and 22-41 are pending. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 as well as claims 15 and 22-33 which ultimately depend from claim 1, and the species analgesic agents, in the reply filed on 10/12/20 is acknowledged.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Withdrawn rejections
Applicant's Declaration, amendments and arguments filed 12/28/20 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments, arguments and Declaration have placed the application in condition for allowance. The instant independent claims all contain the inventive steps of:
separating the upper module from the porous drug reservoir lower module; 
refilling the porous drug reservoir; and
recombining the lower module with the upper module to deliver a total intended dose of an active agent throughout a second drug delivery period.  
The Examiner notes for the record the following. Sibalis et al. (US 5591123) discloses a two-part replenishable drug applicator system for transdermal drug delivery (claims 1-7). Sibalis et al. teach the artisan that the reservoir can be replenished with either a throwaway cartridge, which does not require refilling of the same depleted reservoir as instantly claimed because it is thrown away and replaced with another cartridge, or refillable by syringe injection, which does not require separation of the parts as instantly claimed but rather injection through a self-sealing top cover to refill the depleted drug reservoir (column 15, lines 35-40; column 16, lines 24-31; Figure 21). Thus Sibalis et al. do not teach or suggest separating one module with a drug reservoir from another module and refilling the drug reservoir in the module that was separated. DE202011108434 teaches fillable reservoir systems with a removable filling device for transdermal dispensing of active substances (Abstract; claim 1; and Figures 1 and 2) but does not teach or suggest the steps of the instantly claimed method. Accordingly, after an exhaustive search of the art, the instantly claimed methods appear free of the art. 


Conclusion

Claims 1, 6, 7, 15 and 22-41 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613